DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the term “are disclosed”. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 11, 12, 16-18 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,726,707 to Simchayoff et al (Simchayoff) in view of Us Pat No 4,848,810 to Gosse et al (Gosse).

    PNG
    media_image1.png
    548
    698
    media_image1.png
    Greyscale

Simchayoff discloses a striker assembly (160) comprising a housing (150) having opposed sidewalls (154), each of the sidewalls defining an aperture; a striker (88) having a pair of end portions (90), extending between the sidewalls of the housing with each of the pair of end portions positioned within a respective aperture defined in the sidewalls of the housing, each of the pair of end portions defining a surface extending in a transverse direction. 
The housing includes one or more openings sized to receive a fastener. 

    PNG
    media_image2.png
    295
    527
    media_image2.png
    Greyscale

The housing further includes a base and a pair of ridges defining a channel at an area of coupling between each sidewall and the base. The spring includes a body passing through each channel of the housing.
The spring is engaged with the housing and the striker to limit movement of the striker axially through either aperture of the housing.
The striker assembly is configured to be in combination with a latch assembly (figs 27-29).

However, Simchayoff fails to disclose a single spring. 
Simchayoff discloses that the assembly comprises a pair of springs (164), each having an end portion (152) contacting the surface of a respective striker end portion. The springs are engaged with the housing to bias the end portions of the striker toward a centered position of the respective apertures. Wherein at least one of the end portions of the striker is capable of being movable transversely within the respective aperture away from the 

    PNG
    media_image3.png
    703
    1011
    media_image3.png
    Greyscale

Gosse teaches that it is well known in the art to provide a single spring element (34) that comprises two separate side sections (36 and 42 in each side) and an intermediary portion (38) connecting both side sections.


    PNG
    media_image4.png
    502
    1177
    media_image4.png
    Greyscale
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the assembly described by Simchayoff with just one single spring, as taught by Gosse, in order to provide support and fast mounting since the user will mount just one spring, not one and then another one.
Applicant is reminded that a one-piece construction, in place of separate elements fastened together, is a design consideration within the skill of the art.

In combination, Simchayoff, as modified by Gosse, will teach a spring formed from a single piece of wire including a plurality of bends.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,726,707 to Simchayoff et al (Simchayoff) in view of Us Pat No 4,848,810 to Gosse et al (Gosse) and further in view of US Pat No 6,106,037 to Burton.
Simchayoff, as modified by Gosse, fails to disclose that that base defines a protrusion.

    PNG
    media_image5.png
    300
    455
    media_image5.png
    Greyscale

Burton teaches that it is well known in the art to provide a base (31) of a striker assembly that will comprises a protrusion (35).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the base described by Simchayoff, as modified by Gosse, with a protrusion, as taught by Burton, in order to provide strength to the base.

Allowable Subject Matter
Claim 19 is allowed.
Claims 3, 5, 9, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 10 are also allowed since the claims depend from claims 5 and 9 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 26, 2021